Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 1 of 15   PageID #: 1




 WEINBERG, ROGER & ROSENFELD

 ASHLEY K. IKEDA 2955-0
 JERRY P.S. CHANG 6671-0
 Central Pacific Plaza
 220 South King Street, Suite 901
 Honolulu, Hawaii 96813
 Telephone No.: (808) 528-8880
 Facsimile No.: (808) 528-8881
 e-mail: aikeda@unioncounsel.net
         jchang@unioncounsel.net

 Attorneys for Plaintiffs TRUSTEES OF THE
 OPERATING ENGINEERS’ TRUST FUNDS

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE                       )   CIVIL NO. ____________________
 OPERATING ENGINEERS’                  )
 TRUST FUNDS (Pension Trust            )   COMPLAINT FOR SPECIFIC
 Fund by its Trustees, James E.        )   PERFORMANCE, ASSUMPSIT
 Murray, Kevin J. Albanese, Steve      )   AND DAMAGES; EXHIBIT
 Clark, F.G. Crosthwaite, Patty        )   “A”; SUMMONS
 Dutra Bruce, Bryan K. Flake,          )
 Thomas Holsman, Lance Inouye,         )
 Tom Squeri, David R. Stanton,         )
 Russell E. Burns, Mike Croll,         )
 Justin Diston, David Harrison,        )
 Steve Ingersoll, Pane Meatoga,        )
 Jr., Bruce Noel, Dan Reding,          )
 James Sullivan, and Nate              )
 Tucker, Pensioned Health and          )
 Welfare Trust Fund by its             )
 Trustees, James E. Murray,            )
 Kevin J. Albanese, Steve Clark,       )
 F.G. Crosthwaite, Patty Dutra         )
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 2 of 15   PageID #: 2




 Bruce, Bryan K. Flake, Thomas            )
 Holsman, Lance Inouye, Tom               )
 Squeri, David R. Stanton,                )
 Russell E. Burns, Mike Croll,            )
 Justin Diston, David Harrison,           )
 Steve Ingersoll, Pane Meatoga,           )
 Jr., Bruce Noel, Dan Reding,             )
 James Sullivan, and Nate                 )
 Tucker; Hawaii Health and                )
 Welfare Trust Fund for                   )
 Operating Engineers by its               )
 Trustees, Lance Inouye, Rodney           )
 Nohara, Kathleen Thurston,               )
 Randall Ching, Corey Yamashita,          )
 Russell E. Burns, Pane                   )
 Meatoga, Jr., Dan Reding, Steve          )
 Ingersoll, and Analesea                  )
 Tuiasosopo; Hawaii Operating             )
 Engineers Annuity Trust Fund             )
 by its Trustees, Lance Wilhelm,          )
 Kathleen Thurston, Marnie Koga           )
 Hursty, Leonard Dempsey,                 )
 Russell E. Burns, Pane Meatoga,          )
 Jr., Dan Reding, Steve Ingersoll         )
 and Buddy Victorino; Operating           )
 Engineers and Participating              )
 Employers Pre Apprentice,                )
 Apprentice and Journeyman                )
 Affirmative Action Training              )
 Fund for Hawaii by its Trustees,         )
 Leonard Leong, Gary Iwamoto,             )
 Richard Heltzel, Ryder Coelho,           )
 Russell Inouye, Russell E.               )
 Burns, Pane Meatoga, Jr., Dan            )
 Reding, Steve Ingersoll, and             )
 William Greig; Hawaii Operating          )
 Engineers Industry                       )
 Stabilization Trust Fund by its          )

                                      2
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 3 of 15   PageID #: 3




 Trustees, Lance Wilhelm,           )
 Kenneth Kobatake, Ken              )
 Kawamoto, Joyce Furukawa,          )
 Kyle Nakamura, Russell E.          )
 Burns, Pane Meatoga, Jr., Dan      )
 Reding, Steve Ingersoll, and       )
 Clarence “Black” Huihui;           )
 Operating Engineers Local          )
 Union No. 3 Vacation, Holiday      )
 and Sick Pay Trust Fund, by        )
 its Trustees, James E. Murray,     )
 Bryan K. Flake, Lance Inouye,      )
 Tom Squeri, Russell E. Burns,      )
 Justin Diston, Steve Ingersoll,    )
 and Dan Reding),                   )
                                    )
                Plaintiffs,         )
                                    )
      vs.                           )
                                    )
 ZOE BUILDERS INC., a Hawaii        )
 corporation,                       )
                                    )
                Defendant.          )
 __________________________________ )

                  COMPLAINT FOR SPECIFIC
            PERFORMANCE, ASSUMPSIT AND DAMAGES

      Come now Plaintiffs above-named by their attorneys,

 Weinberg, Roger & Rosenfeld, and for Complaint against Defendant

 above-named alleges and avers as follows:




                                      3
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 4 of 15   PageID #: 4




                       FIRST CAUSE OF ACTION
                      (SPECIFIC PERFORMANCE)

      1.    Plaintiffs are the Trustees of the Operating Engineers’

 Trust Funds, which include the Pension, Pensioned Health and

 Welfare, Hawaii Health and Welfare, Annuity, Operating Engineers

 and Participating Employers Pre-Apprentice, Apprentice and

 Journeyman Affirmative Action Training and Hawaii Industry

 Stabilization Trust Funds and the Operating Engineers Local Union

 No. 3 Vacation, Holiday and Sick Pay Trust Fund (hereinafter

 referred to as “Trust Funds”).

      2.    This action arises under the Labor-Management Relations

 Act, 1947, as amended, the Employee Retirement Income Security

 Act of 1974, and the Multiemployer Pension Plan Amendments Act

 of 1980, as hereinafter more fully appears. Jurisdiction is founded

 on questions arising thereunder and more specifically under 29

 U.S.C. §§ 185(a), 1145, and 1132(a) and (f).

      3.    At all times material herein, each of the above-named

 Trust Funds (collectively “Plaintiffs”) was, and now is, an employee

 benefit plan organized and existing under the laws of the United

 States and whose principal offices are in the City and County of

                                      4
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 5 of 15   PageID #: 5




 Honolulu, State of Hawaii. At all times herein mentioned, each of

 the above-named Trust Funds was, and now is, an express trust

 created by a written trust agreement subject to and pursuant to

 Section 302 of the Labor-Management Relations Act (29 U.S.C. §

 186) and a multiple employer benefit plan within the meaning of

 Sections 3 and 4 of the Employee Retirement Income Security Act

 (29 U.S.C. §§ 1002 and 1003).

      4.    Plaintiffs are informed and believe, and thereon allege,

 that at times relevant herein Defendant ZOE BUILDERS INC.,

 (hereinafter “Defendant”), is a Hawaii corporation, located at 781

 Kolu Street #A-1, Wailuku, Hawaii 96793.

      5.    On or about August 14, 2015, Defendant, by

 and through Member JESSE B. FONTANILLA, made, executed and

 delivered to the Operating Engineers Local Union No. 3 of the

 International Union of Operating Engineers, AFL-CIO (hereinafter

 “Union”), that certain written agreement entitled “Exhibit G

 Certification Of Receipt And Acceptance Master Agreement

 Covering Operating Engineers in the State of Hawaii,” (hereinafter

 “Agreement”) covering Defendant’s operating engineers in the State


                                      5
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 6 of 15   PageID #: 6




 Of Hawaii. A true copy of said Agreement is attached hereto as

 Exhibit “A”, and is incorporated herein by reference. By said

 agreements, an “Employer” means any contractor, individual,

 partnership, corporation, or other entity who is an employer and is

 a party to said agreements with the Union, or any contractor,

 individual, partnership corporation or other entity who, by signed

 document or understanding of agreement as a party to said

 agreements, submits payments to the Trust Funds.

      6.    By said agreement(s), Defendant promised to submit

 timely reports to the Trust Funds regarding hours worked by

 Defendant’s covered employees, which reports would be submitted

 to the Trust Funds on or before the due dates as specified in said

 agreement(s), to permit audits of its payroll records to allow

 Plaintiffs to ascertain whether all contributions due have been

 paid, and to post a surety bond or cash-in-escrow to secure

 payment or contributions if required by the Trust Funds.

      7.    By said agreement(s), Defendant agreed to be subject to

 and bound by all terms and conditions of the various trust

 agreements, and further promised that in the event any monthly


                                      6
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 7 of 15   PageID #: 7




 contributions were not paid when due, Defendant would pay to

 each trust fund liquidated damages in the amount of twenty

 percent (20%) of the contributions due to each respective fund or

 twenty dollars ($20.00), whichever is greater, for each and every

 delinquent monthly contribution as provided by said agreement(s),

 for each delinquency as and for liquidated damages and not as a

 penalty.

      8.    By virtue of said agreement(s) and 29 U.S.C. §1132(g),

 Plaintiffs are entitled to an award of liquidated damages equivalent

 to interest at the rate prescribed in said agreement(s), of 12% per

 annum, or under 26 U.S.C. §6621, whichever is greater, on any

 unpaid contributions, such amount to be in lieu of the above-

 mentioned liquidated damages, if such amount is greater than the

 above-mentioned liquidated damages.

      9.    By virtue of 29 U.S.C. § 1132(g), Plaintiffs are entitled to

 an award of interest at the rate prescribed under said agreement(s),

 of 12% per annum, or under 26 U.S.C. § 6621, whichever is greater,

 on any unpaid contributions.




                                      7
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 8 of 15   PageID #: 8




      10. By said agreement(s), the Plaintiffs are authorized and

 empowered to have authorized representatives of the Plaintiffs’

 Administrative Office examine and audit the payroll books and

 records of Defendant to permit Plaintiffs to determine whether the

 Defendant is making full payment as required under said

 agreement(s).

      11. Said Agreement states in pertinent part “THE

 UNDERSIGNED CONTRACTOR hereby acknowledges receipt of the

 MASTER AGREEMENT COVERING THE OPERATING ENGINEERS

 IN THE STATE OF HAWAII as effective to and including August 31,

 2019, and hereby certifies acceptance of all terms and conditions as

 set forth therein, with all terms and conditions to be effective as of

 August 14, 2015. From and after the date herein above set forth,

 the undersigned Contractor agrees to abide by all terms and

 conditions in said Agreement and any amendments, modifications,

 changes, extension, and renewals thereto.”

      12.    Defendant continues to fail, neglect and refuses to

 submit timely payments and reports, and will continue to do so

 unless ordered to specifically perform the agreement(s) to submit


                                      8
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 9 of 15   PageID #: 9




 timely payments and reports, Defendant will continue to fail,

 neglect and refuse to submit timely payments and reports.

 Plaintiffs have no plain, speedy and adequate remedy at law in that

 the reports must be prepared by Defendant and said Defendant’s

 continued refusal to submit timely payments and reports will give

 rise to a multiplicity of suits unless said Defendant is ordered to

 submit timely payments and reports pursuant to said agreement(s).



                      SECOND CAUSE OF ACTION
                     (ASSUMPSIT AND DAMAGES)

      13. Plaintiffs reallege and incorporate herein by reference

 each and every allegation set forth in paragraphs 1 through 12 of

 the First Cause of Action hereinabove set forth.

      14. By said written agreement(s), Defendant agreed that

 payment of employee benefit contributions to the various Trust

 Funds would be based upon the total number of hours worked by

 each covered employee. Defendant employed workers covered by

 the provisions of said written agreement(s), and said workers

 performed work and labor undertaken by Defendant during the

 time said agreement(s) were in full force and effect.

                                      9
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 10 of 15      PageID #: 10




       15. Defendant’s current known delinquencies to the Plaintiffs

  are as follows:

              1. Audit (10/17 - 12/18):

                 a.Contributions:                         $ 9,248.38
                 b.Liquidated damages:                    $ 3,570.77
                 c. Audit fee:                            $    80.00
                 d.Sub-total:                             $12,899.15

              2. Reports (11/18 – 2/19):

                 a.11/18 report:                          $26,378.31
                 b.12/18 report:                          $20,530.02
                 c. 01/19 report:                         $12,167.88
                 d.02/19 report:                          $12,115.51
                 e. Sub-total:                            $71,191.73

              3. Report Liquidated Damages
                 (1018 – 2/19):

                 a.   (10/18 report   rec’d   late):      $ 3,832.29
                 b.   (11/18 report   rec’d   w/o pmt):   $ 5,081.85
                 c.   (12/18 report   rec’d   w/o pmt):   $ 3,959.59
                 d.   (01/19 report   rec’d   w/o pmt):   $ 2,354.95
                 e.   (02/19 report   rec’d   w/o pmt):   $ 2,344.90
                 f.   Sub-total:                          $17,573.58

              4. Interest (12%) on
                 Contributions ($80,440.11)
                 thru 4/1/19 ($26.45 per diem): $ 2,370.23

                                              TOTAL:      $104,034.69




                                        10
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 11 of 15   PageID #: 11




  plus interest from April 1, 2019, at $26.45 per diem, attorneys’ fees

  and costs, for said audit and report periods, plus additional interest

  accruing thereafter.

       16. Defendant may owe Plaintiffs additional monetary

  payments for Defendant’s covered employees, the amount of which

  is unknown at this time. If such moneys are owed, said amounts,

  together with liquidated damages as provided in said agreement(s),

  are presently due and owing and have not been paid.

       17. Defendant’s obligations to Plaintiffs, pursuant to said

  agreement(s), to make contributions are continuing obligations and

  Defendant may accrue and owe additional amounts plus liquidated

  damages up to the time of trial or proof.

       18. At all times herein mentioned, it was, and now is,

  impracticable and extremely difficult to fix the amount of actual

  damages to Plaintiffs as a result of the non-payment of said

  contributions. The amounts agreed upon herein, as hereinbefore

  alleged, as and for liquidated damages, represented and now

  represent a reasonable endeavor to ascertain and compensate for




                                      11
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 12 of 15   PageID #: 12




  the damages caused the Plaintiffs by the non-payment of said

  contributions.

       19. By said agreement(s), Defendant further promised that if

  it became necessary for Plaintiffs to take legal action to enforce

  payment of contributions and/or liquidated damages from

  Defendant, Defendant would pay all court and collection costs and

  reasonable attorneys’ fees.

       20. By virtue of the foregoing, Plaintiffs have been damaged

  in the amount of $104,034.69, plus interest from April 1, 2019 at

  $26.45 per diem, and such additional amounts as may be proven at

  trial of hearing on proof.

       21. It has been necessary for the Plaintiffs to engage counsel

  for the purpose of collecting said contributions and liquidated

  damages, and Plaintiffs are entitled to reasonable attorney’s fees in

  connection therewith.

       WHEREFORE, Plaintiffs pray for relief and judgment against

  ZOE BUILDERS INC., a Hawaii corporation (“Defendant”), as to the

  First and Second Causes of Action hereinabove set forth, as follows:




                                      12
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 13 of 15   PageID #: 13




       1.    That the Court orders Defendant to submit timely reports

  and payments in accordance with said agreement(s).

       2.    That the Court orders Defendant to permit Plaintiffs to

  audit its payroll books and records from January 2019 to present in

  accordance with said agreement(s).

       3.    That the Court awards to Plaintiffs and against

  Defendant such amounts as may be determined to be due and

  owing after the necessary reports have been provided, and/or after

  the necessary payroll audit has been provided, plus such other

  amounts as may be due and owing at the time of trial or proof.

       4.    That the Court awards to Plaintiffs and against

  Defendant interest at the rate prescribed under the agreement(s) of

  twelve percent (12%) or 26 U.S.C. § 6621, whichever is greater, on

  such amounts determined to be due and owing after the necessary

  reports have been provided, and/or after the necessary payroll

  audit has been permitted, said interest to be calculated as of the

  date(s) such amounts were due pursuant to said agreement(s). 29

  U.S.C. § 1132(g).




                                      13
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 14 of 15   PageID #: 14




       5.    That the Court orders and compels Defendant

  to furnish to each of the six (6) Plaintiffs trust funds a surety bond

  or cash-in-escrow in the amount equal to Defendant’s last three (3)

  months of contributions of $5,000.00, whichever is greater.

       6.    That the Court awards the Plaintiffs and against the

  Defendant the sum of $80,440.11 in known October 2017 through

  December 2018 audit and November 2018 – February 2019 report

  contributions, plus interest on said contributions, at the rate

  prescribed under the agreement(s) of twelve percent (12%) in the

  minimum amount of $2,370.23 through April 1, 2019 ($26.45 per

  diem thereafter).

       7.    That the Court awards the Plaintiffs and against the

  Defendant liquidated damages for the October 2017 through

  December 2018 audit and November 2018 – February 2019 report

  periods as provided in said trust agreement(s) of $21,144.35; or an

  amount equal to interest (computed at the rate prescribed under

  the agreement(s) of twelve percent (12%) or 26 U.S.C. § 6621,

  whichever is greater, on any unpaid contributions due and owing




                                      14
Case 1:19-cv-00163-JAO-RLP Document 1 Filed 04/01/19 Page 15 of 15   PageID #: 15




  pursuant to said agreement(s), whichever amount is greater. 29

  U.S.C § 1132(g).

       8.    That the Court awards the Plaintiffs and against the

  Defendant such additional amounts, including, but not limited to,

  liquidated damages, interest (12%) on any additional report or audit

  contributions from their due dates, as may, by proof, be shown to

  be due and owing at the time of trial or proof.

       9.    That the Court award the Plaintiffs and against the

  Defendant October 2017 through December 2018 audit fees of

  $80.00, all collection costs, costs of court and reasonable attorneys'

  fees pursuant to said agreement(s) or other laws. 29 U.S.C. §

  1132(g).

       10. That the Court orders and awards any further and

  additional relief as the Court deems proper.

             DATED: Honolulu, Hawaii, April 1                         , 2019.

                                     WEINBERG, ROGER & ROSENFELD

                                        /S/ JERRY P.S. CHANG
                                     ASHLEY K. IKEDA
                                     JERRY P.S. CHANG
                                     Attorneys for Plaintiffs
                                     TRUSTEES OF THE OPERATING
                                     ENGINEERS’ TRUST FUNDS

                                      15
